As I interpret the language of the Public Utilities Act, it is clear that the Legislature intended to, and did, declare that the Public Utilities Commission be given jurisdiction over all public utilities, including those owned and operated by municipalities. Any other construction makes certain provisions of the law *Page 572 
meaningless and without place or relationship to the subject matter of the legislation.
In chapter 2 of the act (Comp. Laws 1917, tit. 91) it is provided that "the term `corporation,' when used in this title, includes a corporation, an association, a municipal corporation. * *" It is therein further provided that "the term `municipal corporation,' when used in this title, shall include all cities, counties, or towns, or other governmental units created or organized under any general or special law of this state." If it were not the intent of the Legislature to make municipalities owning and operating municipally owned utilities subject to the provisions of the act, then defining what shall be included in the term "municipal corporations" would seem to be foreign to any purpose of the enactment.
In my judgment that intent of the Legislature, as expressed by the language of the act, is not overcome or defeated by other provisions of the act requiring the utility to deliver copies of its contracts, franchises, books, etc., necessary to enable the commission to determine a reasonable rate to be charged for services rendered by such utility. Nor do I think that either the statute in force at the time of the Public Utilities Act or subsequent legislation authorizing municipalities to levy taxes for the payment of interest on bonds or for the redemption of bonds is inconsistent with or contradictory of the expressed intent of the Legislature giving to the commission jurisdiction over municipally owned utilities.
Incorporated cities in the territory of Utah were, by Comp. Laws Utah 1888, § 14, art. 4, p. 622, authorized "to construct and maintain waterworks, gas works, electric light works, street railways," etc. It will thus be seen that, at the time of the adoption of our state Constitution, owning and operating an electric light plant was a recognized right enjoyed by the municipalities of the territory of Utah; that is to say, municipalities in the then territory were authorized *Page 573 
to construct and maintain electric light works as a part of the powers and duties granted by the Legislature of the territory. It is also a matter of history that municipalities of the territory did own and operate waterworks and other municipally owned utilities at the time of and prior to the adoption of the state Constitution, and likewise that the question of municipal ownership had been considered and discussed by the people of the territory prior to the adoption of the Constitution.
Section 29 of article 6 of our state Constitution reads:
"The Legislature shall not delegate to any special commission, private corporation or association, any power to make, supervise or interfere with any municipal improvement, money, property or effects, whether held in trust or otherwise, to levy taxes, to select a capitol site, or to perform any municipal functions."
What was intended by the adoption of this section? To determine the intent of the Constitution makers the language used by them must be and should be read in the light of the conditions in the territory of Utah at the time of the adoption of the Constitution, as well as in the light of the history of the people and their institutions at and prior to that time. Local self-government, or what is generally designated as "home rule," is not an innovation in this country. It is nothing new for municipalities, in Utah or elsewhere in the United States, to enjoy home rule or local self-government. The fact and the right of local self-government existed and was exercised from the earliest settlement of the various territories. The right was enjoyed long prior to the adoption of state Constitutions and the admission of the territories into the Union as independent states.
Section 29 of article 6 of the Utah Constitution did not grant to municipalities the power to exercise the right of local self-government, or to own and control property, or to own and operate a public utility for the benefit of the *Page 574 
inhabitants of such municipalities. These benefits the municipalities already enjoyed. On the contrary, the section is a limitation of the power of the Legislature to delegate to any body, save only the regularly elected officers of the municipalities, the right to supervise or interfere with the property of the municipalities, or to perform any municipal functions. The purpose of the constitutional provision quoted was to guarantee to the municipalities local self-government, and to deny to the Legislature any power to delegate to any body other than the local government the right of supervision over or interference with the property of the various municipalities within the state.
Let it be conceded that, in the absence of constitutional inhibition, the Legislature could take the government of the cities from the people residing therein and create new forms of government under the immediate control of the Legislature. That is one thing. The delegation of the right to a commission, not the choice of the inhabitants, is quite another thing. The denial of the latter is what the above-quoted provision of the Constitution, as I interpret it in the light of history, means. And in my judgment it means all of that.
It is very clearly pointed out by the Colorado court in Townof Holyoke v. Smith, 75 Colo. 286, 226 P. 158, that the purpose of the constitutional provision ought not be, and cannot be, defeated by designating the commission to which the power is attempted to be granted a general rather than a special commission.
I concur in the judgment holding that the Public Utilities Commission is without jurisdiction to fix and determine the rate or price to be charged by Logan City for electrical energy furnished by it.